DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-3, 6-7, 9-13, and 16-17 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knight et al. US Patent Pub. No.:2014/0146201, hereinafter, ‘Knight’.

Claims 1 and 5 (Device corresponding to the Method of claim 1) Knight teaches a method, comprising: filtering rays of a camera using a pattern having at least four blocks wherein a second block is located vertical to a first block, a third block is located horizontal to said first block and a fourth block is located vertical to said third block and horizontal to said second block (e.g., see at least figures 17 and 00176) ;and generating a new image from images captured using said filtered rays(e.g., see at least figures 17 and 00176.
 	Consider Claims 4 and 8 (Device corresponding to the Method of claim 4) Knight teaches wherein, a block covers p x p pixels of said pixels sensor and comprises four sub-blocks, a sub-block covers  p/2 x p/2 pixels of said pixels sensor and corresponds to a filter value, said second block being obtained by permuting columns of said sub-blocks of said first block, said third block being obtained by permuting rows of said sub-blocks of said second block, and said fourth block being obtained by permuting columns of said sub-blocks of said third block(e.g., see at least figures 17 and 00176- i.e., this is met based on the permutations).
 	Consider Claims 14, Knight teaches camera comprising a device according to claim 5 (e.g., see at least the application to cameras in the abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646